Citation Nr: 1455533	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-08 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for endometriosis with adhesions.

2.  Entitlement to an initial compensable rating for a small submucosal uterine fibroid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to May 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Following the hearing, the Veteran submitted additional evidence accompanied     by a waiver of RO consideration.  38 C.F.R. § 20. 1304.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record reveals that remand of the Veteran's claims is necessary for additional development.

Regarding the service connection claim for endometriosis and adhesions, the Veteran contends that those disabilities first manifested around 2002 during her period of active service.  In support of her claim, she has provided physician statements dated in October 2008 and February 2009 suggesting that signs and symptoms over the last six years, which have been attributed to irritable bowel syndrome, are also consistent with endometriosis.  However, an adequate rationale for the conclusion was not provided.  Similarly, the only VA opinion of record, dated in August 2009 and finding no nexus, is similarly unsupported by rationale and does not include an opinion as to whether endometriosis first manifested in service.  Thus, remand for a new examination and opinion is necessary.

Next, regarding the claim for an increased initial rating for a uterine fibroid, the Board observes that the Veteran was last examined in August 2009.  Given that there are no relevant contemporaneous medical records to document the current severity of that condition, and that it has been over 5 years since the Veteran     was last examined, the Board finds that remand is necessary for a new VA examination. Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does    not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Finally, as it appears that the Veteran receives private treatment related to her gynecological disabilities on appeal, relevant ongoing or outstanding records should be requested.  The Board also observes that, while the service treatment records contain various records related to an October 2004 cesarean section, the operative report does not appear to be of record.  As that report could contain relevant information concerning the presence of adhesion or endometriosis, it should be sought on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses,     and approximate dates of treatment of all health care providers, both VA and private, who have recently treated her for her endometriosis, adhesions, and uterine fibroids, to include Nell Wagoner, M.D., Jordan Creek Family Health Care, and Swedish Physicians - Healthcare for Women Clinic.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

2.  Request from appropriate sources any inpatient and surgical reports related to the Veteran's October 2004 cesarean section.  If the requested records are unavailable the claims file should be annotated to reflect such and the Veteran notified of the unavailability of the records.

3.  Then, schedule the Veteran for a VA gynecological examination to determine the current severity of her  uterine fibroids and to obtain an opinion as to whether endometriosis and/or adhesions are related to her service.  The examiner must review the claims folder in conjunction with the examination.  The examiner should describe all symptomatology attributable to the uterine fibroid, as well as symptomatology attributable to endometriosis and adhesions versus irritable bowel syndrome.  All indicated tests should be performed and all findings should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that endometriosis and adhesions first manifested during the Veteran's period of active duty, or are otherwise related to her period of active service.  In providing the foregoing opinion, the examiner should discuss the diagnosis of irritable bowel syndrome, and indicate whether any signs  or symptoms that manifested in service were initial manifestations of the endometriosis and adhesions found in 2008.  The examiner should consider positive evidence of record, including a February 2003 service treatment record noting that a c-scope performed due to IBS-type symptoms was within normal limits and suggesting the possibility of adhesions and endometriosis.  The examiner should also consider any relevant findings or lack thereof during an October 2004 cesarean section.  The examiner should provide his/her reasoning for the conclusions reached.

4.  After the development requested above as well as any additional development deemed necessary has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

